Filed 10/22/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 181







State of North Dakota, 		Plaintiff and Appellee



v.



James Duane Johnson, 		Defendant and Appellant







No. 20130144







Appeal from the District Court of Ransom County, Southeast Judicial District, the Honorable John T. Paulson, Judge.



AFFIRMED.



Per Curiam.



Fallon M. Kelly, State’s Attorney, P.O. Box 391, Lisbon, N.D. 58054-0391, for plaintiff and appellee; submitted on brief.



Erin M. Conroy, P.O. Box 137, Bottineau, N.D. 58318, for defendant and appellant; submitted on brief.

State v. Johnson

No. 20130144



Per Curiam.

[¶1]	
James Duane Johnson appealed from a criminal judgment entered after a jury found him guilty of gross sexual imposition.  Johnson claims there was insufficient evidence to support the conviction because the complainant’s testimony was inconsistent and contradictory and no rational jury could find him guilty.  Viewing the conflicting evidence in the light most favorable to the jury verdict, we conclude there was sufficient evidence to convict Johnson, and we affirm the judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner